In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: August 21, 2019

* * * * * * * *                     *
                                    *    *    *   *             UNPUBLISHED
DONNA ANDERSON,                     *
                                    *                           No. 14-879V
                  Petitioner,       *
v.                                  *                           Special Master Gowen
                                    *
SECRETARY OF HEALTH                 *                           Influenza (“Flu”); Acute Disseminated
AND HUMAN SERVICES,                 *                           Encephalomyelitis (“ADEM”); Auto-
                                    *                           Immune Autonomic Ganglionopathy
                  Respondent.       *                           (“AAG”); Carpal Tunnel Syndrome;
* * * * * * * * * * * * * * * * * * *                           Cervical Spondylosis; Stipulation.

Lisa A. Roquemore, Law Office of Lisa A. Roquemore, Rancho Santa Margarita, CA, for
petitioner.
Adriana R. Teitel, United States Department of Justice, Washington, DC, for respondent.

                                      DECISION ON STIPULATION1

        On September 22, 2014, Donna Anderson (“petitioner”) filed a petition for compensation
within the National Vaccine Injury Compensation Program.2 Petition (ECF No. 1). Petitioner
received an influenza (“flu”) vaccination on October 11, 2012. Stipulation filed August 21, 2019
(ECF No. 132) (“Stipulation”) at ¶ 2. Petitioner alleged that as a result of that flu vaccination,
she suffered from central and peripheral nervous system issues, including but not limited to acute
disseminated encephalomyelitis (“ADEM”) and autoimmune autonomic ganglionopathy
(“AAG”). Petitioner alleged that as a result of that flu vaccination, she also suffered a significant
aggravation of her carpal tunnel syndrome and cervical spondylosis. Petitioner further alleges
that she experienced the residual effects of those injuries for more than six months. Id. at ¶ 4.


1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
        On August 21, 2019, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation. Respondent denies that the flu
vaccination caused petitioner to suffer from ADEM or AAG, or suffer the significant aggravation
of carpal tunnel syndrome or cervical spondylosis. Respondent further denies that the flu
vaccination caused any other injury or her current condition. Id. at ¶ 6. Maintaining their
respective positions, the parties nevertheless now agree that the issues between them shall be
settled and that a decision should be entered awarding compensation according to the terms of
the stipulation attached hereto as Appendix A. Id. at ¶ 7.

        The stipulation awards:

        1) A lump sum of $140,000.00, in the form of a check payable to petitioner; and

        2) An amount sufficient to purchase the annuity contract described in the
           stipulation at paragraph 10.

      These amounts represent compensation for all damages that would be available
under 42 U.S.C. § 300aa-15(a).

       I adopt the stipulation as the decision of the Court in awarding damages. I hereby award
compensation in the amount and on the terms set forth therein. Accordingly, the Clerk of the
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).

                                                         2